         Case 3:16-cv-01007-MC              Document 48   Filed 02/12/21     Page 1 of 1




Bruce Brewer, OSB No. 925581
brucebrewerusdccases@gmail.com
PO Box 421
West Linn, OR 97068
503-621-6633
Attorney for Plaintiff




                             UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON



BRANDON REED,                                                         Case No. 3:16-cv-01007-MC

               Plaintiff,

vs.                                                                                        ORDER

COMMISSIONER of Social Security,

               Defendant.


       Pursuant to 42 U.S.C. § 406(b), it is hereby ORDERED that an attorney fee in the amount

of $912.23 is awarded directly to Plaintiff’s attorney. The amount previously awarded under the

Equal Access to Justice Act has already been deducted in arriving at the present 406(b) fee of

$912.23. It is further ordered that Defendant shall issue a check in the amount of $912.23, less any

user fee, make it payable to Plaintiff’s attorney Bruce Brewer, and mail it to him at PO Box 421,

West Linn, OR 97068. Any amount withheld after all administrative and court attorneys fees have

been paid shall be released to Plaintiff.


                     12th day of February, 2021.
       ORDERED this ______


                                                 s/Michael J. McShane
                                                __________________________________________
                                                The Honorable Michael J. McShane
                                                U.S. District Court Judge

Presented by:
Bruce W . Brewer, OSB No. 925581


ORDER - Page 1
